Smith, Justice.
A Fulton County jury found the appellant, Cornelius Walker III, guilty in the murder of Maggie Moultrie. On appeal, he raises the general grounds. We affirm.1
The victim’s brother-in-law became worried about the victim on January 20, 1985, because he had not heard from her in a couple of days. When he went to her house to check on her, he found her car there and her front door unlocked. He found her body in her bedroom.
She had been shot once in the head with a .22 caliber pistol. Police found a photograph of the appellant and the victim underneath her body. Although her room was relatively undisturbed, the victim had been hit on the head in two or three places.
The victim’s family had last heard from her on the night of January 18, 1985. Her neighbors testified at trial that the appellant had spent a good deal of time at the victim’s house between the afternoon of the eighteenth and the morning of the nineteenth. He was the last person seen at the victim’s house before the discovery of her body.
On the basis of the foregoing information, the police began to search for the appellant. They found him at his home. They found a disassembled .22 caliber Ruger pistol in his possession. At trial, a ballistics expert testified that the bullet that killed the victim was proba*537bly fired from the appellant’s pistol.
Decided March 18, 1986.
Dennis R. Kruszewski, for appellant.
Lewis R. Slaton, District Attorney, H. Allen Moye, Assistant District Attorney, Michael J. Bowers, Attorney General, J. Michael Davis, Staff Assistant Attorney General, for appellee.
When questioned, the appellant admitted that he had argued with the victim on the morning of the nineteenth. He stated that he had hit her with his pistol two or three times. He denied shooting her, though. The trial court, subsequent to a Jackson-Denno hearing, ruled the appellant’s statement voluntary.
We find the evidence sufficient to support the jury’s verdict under the standard established in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crime was committed on January 19, 1985. The Fulton County jury returned its verdict of guilty on April 17, 1985. A motion for new trial was filed May 17, 1985 and the transcript of evidence was filed August 12, 1985. The motion for new trial was heard and overruled on September 12, 1985. The record was docketed in this Court January 16, 1986 and was submitted on February 28, 1986.